 


109 HR 3593 IH: Stop Kids From Smoking Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3593 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Rothman introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit the use of vending machines to sell tobacco products in all locations other than in locations in which the presence of minors is not permitted. 
 
 
1.Short titleThis Act may be cited as the Stop Kids From Smoking Act. 
2.FindingsThe Congress finds that— 
(1)almost 90 percent of adult smokers began at or before age 18; 
(2)35 percent of high school kids currently smoke cigarettes; 
(3)each year minors illegally purchase 256,000,000 packs of cigarettes; 
(4)more than 5,000,000 kids alive today under the age of 18 will die prematurely from tobacco-related disease unless current sales are reversed; and 
(5)numerous studies and surveys show that significant percentages of young people are able to purchase cigarettes from vending machines, even in jurisdictions that have laws restricting the placement of the machines or requiring the use of locking devices. 
3.Access 
(a)Vending machinesVending machines may be used to sell tobacco products only in an area or establishment from which individuals under the minimum age prescribed by subsection (b) are denied access. 
(b)Minimum ageNo manufacturer, distributor, or retailer of tobacco products may sell a tobacco product to an individual who is under the age of 18, except that if a State or municipality has established a higher age, no manufacturer, distributor, or retailer of tobacco products may sell tobacco products in that State or municipality to an individual who is less than such higher age. 
(c)PreemptionThis Act shall not preempt any State or municipal law which bans all vending machines that sell tobacco products, nor will it preclude any State or locality from enacting such a stronger ban in the future. 
4.DefinitionFor purposes of this Act, the term tobacco product includes cigarettes, cigars, little cigars, pipe tobacco, and smokeless tobacco. 
5.PenaltyAny person who violates this Act is liable to the United States for a civil money penalty of $1,000 for each violation. 
 
